United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                                                              January 29, 2004
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk


                            No. 03-50410
                          Summary Calendar


                      UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
                               versus

                         TERRY EARL STEWART,

                                          Defendant-Appellant.


                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. MO-02-CR-25-1
                        - - - - - - - - - -

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Terry Earl Stewart appeals his convictions, following a jury

trial, of conspiracy to possess with intent to distribute 50 or

more grams of cocaine base, possession of cocaine base with intent

to distribute, and distribution of cocaine base, in violation of 21

U.S.C. §§ 841(a) and 846.     The court sentenced Stewart to life

imprisonment as to the conspiracy count and 30-year prison terms as

to the possession and distribution counts, with the terms to run

concurrently.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-50410
                                   -2-

     Stewart contends that the trial evidence was insufficient

to support any of his convictions.         The standard for reviewing a

claim of insufficient evidence is whether “a rational trier of fact

could have found that the evidence establishes the essential

elements of the offense beyond a reasonable doubt.”          United States

v. Villarreal, 324 F.3d 319, 322 (5th Cir. 2003) (citing Jackson v.

Virginia, 443 U.S. 307, 319 (1979)).        Review of the sufficiency of

the evidence does not include review of the weight of the evidence

or of the credibility of the witnesses.         United States v. Garcia,

995 F.2d 556, 561 (5th Cir. 1993).

     Stewart contends that the evidence was insufficient to support

his conspiracy conviction because the Government relied on a

“rogue’s gallery” of witnesses who were facing drug-trafficking

charges or who had already been imprisoned for drug-trafficking

convictions.      The testimony of various Government witnesses was

sufficient   to    support   the   conspiracy   conviction    because      the

testimony established the existence of an agreement between two or

more persons to violate narcotics laws, Stewart’s knowledge of such

agreement, and his voluntary participation in it.                 See United

States v. Peters, 283 F.3d 300, 307 (5th Cir.), cert. denied, 536

U.S. 934 (2002); United States v. Westbrook, 119 F.3d 1176, 1190

(5th Cir. 1997) (“uncorroborated testimony of a co-conspirator” is

sufficient as long is “not factually insubstantial or incredible”).

     Stewart contends that the evidence was insufficient to support

his conviction     of   possession   of   cocaine   base   with   intent    to

distribute on September 21, 2001, because no drugs were found on

his person or in his vehicle.          The evidence was sufficient to
                           No. 03-50410
                                -3-

establish to support this conviction because it showed that Stewart

and his girlfriend Latoya (or “Toyah”) Golden were stopped on the

street in a drug-trafficking area of Midland, Texas, that cocaine

base was found on Golden’s person during this detention, and that

Stewart and Golden regularly sold cocaine base together in the

area.    See United States v. Fierro, 38 F.3d 761, 768 (5th Cir.

1994) (defining aiding and abetting).

     Stewart argues that the evidence was insufficient to support

his distribution conviction, relating to a drug transaction on

October 10, 2001.   The evidence overwhelmingly established that

Midland police officers sent a confidential informant (“CI”) to

perform a controlled purchase of cocaine base from Stewart and that

the CI bought from Stewart 16 “crack” cocaine rocks weighing 2.84

grams.   See United States v. Sotelo, 97 F.3d 782, 789 (5th Cir.

1996).

     Finally, Stewart argues that the district court abused its

discretion in admitting into evidence an audiotape and transcript

thereof from the October 10, 2001, controlled purchase.   The “poor

quality and partial unintelligibility” of the tape did not render

the tape inadmissible, United States v. Booker, 334 F.3d 406, 412

(5th Cir. 2003) (citation omitted), and the court gave the jury

cautionary instructions regarding the poor quality of the tape.

See United States v.   Stone, 960 F.2d 426, 436 (5th Cir. 1992).

The court did not abuse its discretion in admitting the tape.   See

United States v. White, 219 F.3d 442, 448 (5th Cir. 2000).

     Stewart’s convictions are AFFIRMED.